Citation Nr: 0740656	
Decision Date: 12/28/07    Archive Date: 01/03/08	

DOCKET NO.  04-00 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hearing loss.   

2.  Entitlement to an initial increased evaluation for low 
back disability which is presently characterized as lumbar 
strain and evaluated as 20 percent disabling, with two 
secondary 10 percent evaluations for peripheral neuropathy of 
the lower extremities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty in July and August 1992, 
and from March 1995 to June 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse determinations issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  The issue of service connection is 
ready for appellate review, but the issue of an initial 
increased evaluation for low back disability must be remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  The veteran's hearing was tested by audiometric 
examination both during and subsequent to service as 
essentially normal, and no audiometric examination results on 
file show that the veteran meets or even nearly approximates 
the criteria for an initial award or service connection for 
hearing loss of either ear in accordance with 
38 C.F.R. § 3.385 (2007).  



CONCLUSION OF LAW

Hearing loss was not incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation is applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran was provided formal VCAA notice in April 2002, 
prior to the issuance of the adverse rating decision now on 
appeal from October 2002.  This notice informed him of the 
evidence necessary to substantiate his claims, the evidence 
he was responsible to submit, the evidence VA would collect 
on his behalf, and advised he submit any relevant evidence in 
his possession.  The service medical records were collected 
for review.  During the pendency of this appeal, the veteran 
was provided two VA audiometric examinations in June 2002 and 
in June 2005 which are adequate for rating purposes.  The 
veteran does not argue, nor does the evidence on file suggest 
that there remains any additional outstanding evidence, with 
respect to his claim for hearing loss, available for review.  
VCAA is satisfied with respect to this issue.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
organic diseases of the nervous system (interpreted to 
include sensorineural hearing loss), which are shown to have 
become manifest to a compensable degree within one year after 
service separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Impaired hearing for VA compensation purposes will not be 
considered to be a disability until and unless the auditory 
thresholds in any of the relevant frequencies for speech of 
500, 1,000, 2,000, 3,000 and 4,000 Hertz (cycles per second) 
is 40 decibels or greater, or when the auditory thresholds 
for at least three of these relevant frequencies are 
26 decibels or greater, or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

Additionally, the US Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that threshold levels above 
20 decibels indicate at least some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Analysis:  The veteran was provided five audiometric 
examinations during military service, and none of these 
examinations revealed a pure tone decibel threshold of 20 or 
greater for any of the relevant frequencies of speech from 
500 through 4,000 Hertz at any time.  

A VA audiometric examination in June 2002 revealed a single 
20-decibel pure tone decibel threshold at 4,000 Hertz for the 
left ear, but all of the remaining decibel thresholds were 
below 20, and speech recognition scores were 100 percent for 
each ear.  A VA audiometric examination in June 2005 revealed 
pure tone decibel thresholds of 20 decibels at 3,000 Hertz, 
and 25 decibels at 4,000 Hertz for the left ear, but all 
remaining decibel thresholds for speech were below 
20 decibels.  Speech recognition scores were again 100 
percent for each ear.  

Although it is clear that there has been some minimal 
diminution in hearing acuity at the relevant frequencies for 
speech during and subsequent to service, the veteran's 
hearing has generally been referred to as essentially normal 
at all times during and subsequent to service.  No 
audiometric examination on file shows that the veteran meets 
the criteria for recognition of hearing loss disability by VA 
at 38 C.F.R. § 3.385 at any time during or subsequent to 
service.  

The Board is bound to follow the regulations provided for 
evaluation of disability, including those provided for 
recognition of hearing loss for VA compensation purposes.  In 
the absence of any competent audiometric examination or other 
evidence on file which shows or suggests that the veteran 
meets the minimum criteria provided at 38 C.F.R. § 3.385, the 
veteran's claim for service connection for hearing loss must 
be denied.  If, at sometime in the future, the veteran has an 
audiometric examination which does meet the minimum 
regulatory criteria, and he is prepared to argue or 
demonstrate that hearing loss at that time is causally 
attributable to incidents of service, he should present such 
evidence to the VA for further consideration.  


ORDER

Entitlement to service connection for hearing loss is denied.


REMAND

Degenerative disc disease with radicular symptoms was 
diagnosed in service, and was the basis of the veteran's 
medical separation from service, and been confirmed after 
service.  Although the veteran has not specifically contested 
the characterization of his grant of service connection of 
lumbar strain, he has contested the compensable evaluation 
assigned, and both the older (now superseded, but still 
applicable in this appeal) and current rating criteria for 
disk disease allow for both higher and more flexibility (both 
by objective symptoms, and by incapacitating episodes) in 
assigned evaluations than lumber strain.  The fact that the 
RO also granted service connection for peripheral neuropathy 
of both the left and right legs in July 2005, as directly 
attributable to the veteran's low back disability, very 
arguably supports a finding that he has been service 
connected for disk disease.  

The veteran has been provided the Schedular criteria for 
evaluation of intervertebral disc syndrome based upon 
incapacitating episodes in one or more Statements of the 
Case.  That criteria specifically provides that an 
incapacitating episode "is a period of acute signs and 
symptoms due to intervertebral disc syndrome (degenerative 
disc disease) that requires bed rest prescribed by a 
physician and treatment by a physician.  His most recent June 
2005 neurological examination includes the veteran's history 
of having had numerous incapacitating episodes, and that this 
has interfered in his employment.  

However, the RO has not attempted to develop this as a 
potentially greater compensable evaluation under this 
criteria by obtaining the necessary objective evidence 
documenting incapacitating episodes.  At present, the Board 
is unable to determine from the evidence on file whether any 
increased evaluation would be warranted under the Formula for 
Rating Intervertebral Disc Syndrome Based Upon Incapacitating 
Episodes.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  Because the veteran's low back 
disability has collectively been shown to 
have been increasing in severity, the 
veteran should be referred for another VA 
orthopedic examination of the spine.  His 
claims folder must be provided to the 
doctor conducting the examination for 
review in conjunction with his physical 
examination.  Any necessary diagnostic 
studies should be included with the 
examination.  This should also include 
evaluation of neurological impairment of 
the lower extremities.  The doctor should 
record a history from the veteran with 
respect to claimed incapacitating 
episodes.  The report of examination must 
address the relevant rating criteria, 
including range of motion, muscle spasm, 
guarding, abnormal gait, and any 
abnormality of spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis.  

2.  The RO should notify the veteran that 
his appeal with respect to low back 
disability has been remanded by the Board 
for additional examination, and also to 
obtain any objective evidence of 
incapacitating episodes, described as 
periods of acute signs and symptoms due 
to intervertebral disc syndrome requiring 
bed rest prescribed by a physician and 
treatment by a physician.  He should be 
requested to provide objective medical 
evidence to document incapacitating 
episodes, as so defined, at all times 
during the pendency of this appeal from 
the commencement of his claim in April 
2002 forward.  If the veteran requests 
assistance of the RO in obtaining such 
evidence, he must complete and return 
medical release forms with the 
appropriate names, addresses and dates of 
treatment, so that the RO may collect 
such evidence on his behalf.  
Additionally, the RO should discover from 
the veteran any and all locations where 
the veteran may have received treatment 
from VA during the pendency of this 
appeal and should collect copies of such 
VA records for inclusion in the claims 
folder (which are not already on file).  

3.  After completing the above 
development, the RO should again address 
the veteran's claim for increased 
evaluations.  If the decision is not to 
the veteran and representative's 
satisfaction, they must be provided with 
a Supplemental Statement of the Case 
which includes a discussion of the 
development requested in this remand, and 
provided an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, after 
compliance with appellate procedures.  
The veteran need do nothing until further 
notified.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


